DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13, 15-16 of copending Application No. 16773819 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the ‘819 reference application are both directed to a device, with a sensor chip with a set of sensor elements configured to sense an analyte; a fluid chamber in fluid communication with a sensor chip/element and a sealing member is an O-ring. While the ‘819 reference recites a plurality of sensor chips, it would be obvious to multiply the sensor to detect different analytes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hoffman (WO 2017041056).
Regarding claim 1, Hoffman teaches a device, comprising: a sensor chip comprising a set of sensor elements at least partially disposed on a substrate (a device including an IC chip 50 (sensor chip) includes multiple sensor elements such as multiple FETs, the set of sensor elements comprise an associated set of electrodes extending along the surface of the substrate (Para. 00020, 00234, 00357, 00669; figures 1A, 3F, 16:  gate 210, source 202, drain 204). Hoffman teach each sensor element of the set of sensor elements: is configured to sense an analyte (where each sensor element of the multiple sensor elements is configured to sense an analyte; paragraph [00020); figures 1A, 16). a fluid chamber an edge proximate to the surface of the substrate and comprising a the fluid chamber comprising an inner portion in fluid communication with the set of sensor elements (a camber 37 (fluid chamber) is located above and proximate to the top side of the substrate 10 and includes a well structure 38 (inner portion) in fluid communication with one or more sensing zones or channels 26 of the multiple sensor elements; paragraphs [00020, 00234, 00309, 00357, 00669]; figures 1A, 3F, 16), , wherein at least one electrode of the set of electrodes extends from the inner portion of the chamber across the edge of the chamber and outside of the fluid chamber (Fig. 1A:sensing plate 216 interconnects the gate 208 electrode) and a sealing member between the edge of the fluid chamber and the surface of the substrate such that the sealing member is disposed over at least a portion of the electrode that extends across the edge of the fluid chamber. (the sidewalls 39 and dielectric layer 20 provide a seal that extends below the chamber 37 and above the top layer of the substrate 10 to allow selectively filling one or more of the chamber 37; paragraphs (00020, 00238, 00299, 00566); figures 1A, 16).
Regarding claim 2, Hoffman teaches the set of sensor elements comprise a silicon sensor (the multiple FETs are mounted on a silicon base 10 to make multiple silicon sensors; paragraphs (00020, 00307); figure 1A).
Regarding claim 3, Hoffman teaches the set of sensor elements comprise a plurality of silicon sensors (the multiple FETs are mounted on a silicon base 10 to make multiple silicon sensors; paragraphs [00020, 00307); figure 1A).
Regarding claim 4, Hoffman teaches the sensor element of each set of sensor elements comprises a source, a drain, and at least one nanowire in electrical communication with the source and the drain (the sensor elements include a source 22, a drain 24, and channel 30 which is a nanowire; paragraphs (00020, 00251, 00308, 00310); figures 1A-1B).
Regarding claim 5, Hoffman teaches the set of though silicon vias (TSVs) comprises a first TSV in electrical communication with the source, and a second TSV in electrical communication with the drain (the TSVs 43 include a first TSV that is in electrical communication with source 22, drain 24, and second TSV as shown in figure 16, such that the second TSV is also in electrical communication with the drain 24; paragraphs [00020, 00308, 00669, 00675); figures 1A-1B, 16).
Regarding claim 6, Hoffman teaches the set of sensor elements are functionalized to detect an analyte (the set of sensor elements are used to detect an analyte; paragraph (00020); figure 1A).
Regarding claim 7, Hoffman teaches a fluid channel in fluid communication with the fluid chamber (a movable seal 90 may be raised to create a first and second fluid channel above the chambers and in communication with the chamber 37 as shown in figure 38B; paragraph [006851).
Regarding claim 8, Hoffman teaches the fluid channel is a tube that fluidly connects a fluid reservoir to the fluid chamber (the seal 90 forms channels that are hollow rectangular or tubular structures that connects a fluid source (reservoir) to one or more chambers 37; figure 38B; paragraph [006851).

Regarding claim 9, Hoffman teaches a second fluid channel in fluid communication with the fluid chamber (the second channel is formed on the opposite side of chamber 37 and is in communication with the well; figure 38B; paragraph [006851).
Regarding claim 10, Hoffman teaches the fluid channel is an input fluid channel and the second fluid channel is an output fluid channel (the first channel receives fluid from a fluid source or another well 37 and the second fluid channel allows the excess fluid to leave the chamber 37 to enter another chamber 37; paragraph (00685); figure 38B).
Regarding claims 11-12, Hoffman teach the sealing member comprises a planarized layer disposed on the surface of the substrate and the portion of the electrode extending across the edge of the fluid chamber; wherein the planarized layer comprises a material selected from the group consisting of an oxide, a polymer, and a metal. (Para. 000236, 000291, 000401, Fig. 4C:42: silicon or aluminum oxide charge trap layer between the ChemFET channel and dielectric layer) 
Regarding claim 13, Hoffman teach the sealing member comprises a bottom portion contoured over the surface of the substrate and the portion of the electrode extending across the edge of the fluid chamber. (Para. 000236, 000291, 000401, Fig. 4C:42: silicon or aluminum oxide charge trap layer contours over the surface;  (Fig. 1A:sensing plate 216 interconnects the gate 208 electrode and extends across the edge of the fluid chamber)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (WO 2017041056) in view of Schachar (US 2016/0238553).
Regarding claim 14-15, 17, Hoffman is silent to the sealing member comprises an O-ring; the O-ring is disposed between the planarized layer and the edge of the fluid chamber; , wherein the planarized layer and O-ring comprise a leak-resistant seal between the edge of the fluid chamber and the top surface of the substrate and the portion of the electrode.  
Schachar teach a BioFET cell with a sealed active area using a sealing O-ring 205 (Fig. 8; Para. 0130).  It is advantageous to provide a sealing O-ring to ensure the chamber is fluid tight. Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the sealing O-ring of Schachar to the chamber of Hoffmann to provide the above advantage of ensuring the chamber is fluid tight. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (WO 2017041056) in view of Schachar (US 2016/0238553) and further in view of Doshi et al (WO2016145300A1).
Hoffman/Schachar teach an O-ring for the seal but are silent to the material selected from the group consisting of a permanent glue, a gel, a polymer, rubber and silicone.  
Doshi et al teach a sensing chamber sealed with a rubber O-ring (Para. 00098).  It is well known in the art that O-rings for sealing are made of materials elastomers such as rubber or silicone to provide good seal.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the rubber O-ring of Doshi for the O-ring of Hoffman/Schachar to provide the above advantage of providing materials that provide a good seal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798